Citation Nr: 1129215	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-33 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for vaginitis claimed as chronic infections. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Council 



INTRODUCTION

The Veteran had active military service from June 1979 to January 1985.

The appeal comes before the Board of Veterans Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for vaginal infections.

With respect to the Veterans claim, the Board has characterized this issue as entitlement to service connection for vaginitis (claimed as chronic vaginal infections), as opposed to an application to reopen a previously denied claim for service connection for cervical dysplasia claimed as pelvic inflammatory disease and gynecological disorder.  In Boggs v. Peake, 520 F.3d 1330 (2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held (in the context for separate claims for conductive hearing loss and sensorineural hearing loss) that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

In the case at hand, the Veteran was denied service connection for a cervical dysplasia claimed as pelvic inflammatory disease and gynecological disorder in April 2004.  Specifically, in the prior final denial, the Veteran was denied service connection for cervical dysplasia based on a March 2004 VA examination report that diagnosed the Veteran with small uterine fibroids and mild cervical dysplasia with HPV infection.  In more recent VA treatment reports, the Veteran was diagnosed with recurrent mixed vaginitis.  See VA examination report, September 2007.  As the cervical dysplasia that has been previously adjudicated appears to be separate and distinct from the vaginitis with which the Veteran has more recently been diagnosed, the Board finds that the claim for vaginitis (claimed as chronic vaginal infections), currently on appeal should be considered on a de novo basis, and not subject to 38 U.S.C.A. § 5108 (West 2002) or 38 C.F.R. § 3.156(a) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) is applicable to this appeal.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in April 2006.

In her VA Form 9 submitted in October 2007, the Veteran indicated that she wanted a personal hearing before a member of the Board (Veterans Law Judge) at the RO.  There is no indication within the claims file that the Veteran has been afforded her requested hearing.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board or videoconference hearing, pursuant to her October 2007 request, at the earliest available opportunity.  The RO should notify the Veteran and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010), and should associate a copy of such notice with the claims file.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





